Title: From John Adams to William Tudor, Sr., 9 June 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Tudor
Quincy June 9th 1818

I have promised you, hints, of the heads of Mr Otis’s Oration, Argument Speech, call it which you please, again the Acts of Trade as Revennue Laws, and against Writts of Assistants as Tyrannical Instruments to carry them into Execution.—
But I enter on the performance of my promise to you not without fear and trembling; because I am in the Situation of a Lady, Whom you know first as my Client, the Widow of Doctor Ames of Dedham and afterwards as the Mother of your Pupil the late Brilliant Orator Fisher Ames of Dedham. This Lady died last year at 95. or 96. years of Age.—In one of her last Years she said, “She was in an awkward Situation, for if she relates any fact of an old date, any body might contradict her, for she could find no Witness to keep her in Countenance.”
Mr Otis, after rapidly running over the history of the continual tremors Vexations and Invitations which our Ancesters endured from the British Government from 1620 Under James the first and Charles the first; and acknowledging the Tranquility Under the Parliament and Cromwell from 1648 to the Restoration in 1660, produced the Navigation Act as the first Fruit of the blessed Restoration of a Steuarts Reign.
This Act is in the 12 year of Charles the 2d. Chapter 18. “An Act for the encouraging and incrasing of Shipping and Navigation.”
“For the Increase of Shipping, and Encouragement of the Navigation of this Nation, wherein, under the good Providence and Protection of God, the Wealth, Safety and Strength of this Kingdom is so much concerned; be it enacted, that from and after the first day of December 1660, and from thence forward, no Goods or Commodities, after the first day of December Whatsoever, shall be imported into or exported out of any Lands, Islands Plantations or Territories, to his Majesty belonging or in his possession, or which may hereafter belong unto or be in the Possession of his Majesty his Heirs and Successors in Asia Africa or America, in any other Ship or Ships, Vessel or Vessel’s whatsoever, but in such Ships or Vessels, as do truely and without fraud belong only to the People of England or Ireland, Dominion of Wales, or Town of Berwick upon Tweed or are of the Built of, and belonging to any of the said Lands, Islands, Plantations or Territories, as the Proprietors and right Owners thereof, and where of the Master and three fourths of the Mariners at least are English; under the Penalty of the forfeiture and loss of all the Goods and Commodities which shall be imported into or exported out of any the aforesaid places, in any other Ship or Vessel, as also of the Ship or Vessel, with all its Guns, Furniture, Tackle, Ammunition and Apparel; One Third part thereof to his Majesty his Heirs, and successors; one third part to the Governor of such Land, Plantation, Island or Territory where such default shall be committed, incase the said Ship or Goods be there seised, or otherwise, that third part also to his Majesty, his Heirs and Successors; and the other third part to him or them who shall seize, inform or sue for the same in any Court of Record by Bill, Information, Plaint or other Action, wherein no Essoin, Protection, or Wager of Law shall be allowed; and all Admirals and other Commanders at Sea, of any of the Ships of War or other Ships having Commission form his Majesty, or from his Heirs or Successors, are hereby autherized and strictly required to seize and bring in as Prize all such Ships or Vessels as shall have offended contrary hereunto and deliver them to the Courts of Admiralty there to be proceeded against; and in case of Condemnation, one Moiety of Such forfeitures shall be to the Use of such Admirals or Commanders and their Companies, to be divided and proportioned among them, according to the Rules and Orders of the Sea in case of Ships taken Prize; and the other Moiety to the Use of his Majesty, his Heirs and Successors.”
2 Section Second enacts, that Governors shall take a Solemn Oath, to defend do their Utmost, that every clause, shall be punctually obeyed. see the Statute at large—
3 See also section third, of this Statute. which I wish I could transcribe—4—Section fourth enacts, that no Goods, of foreign Growth Production or Manufacture shall be bought, even in English Shipping, from any other Countrys but only from those of the said Growth Production or Manufacture, under all the foregoing Penalties
Mr Otis commented on this Statute, in all its parts, especially on the foregoing Section with great Severity. He expatiated on its narrow contracted Selfish and exclusive Spirit; yet he could not and would not deney its Policy or controvert the Necessity of it, for England in that Age, Surrounded as She was by France Spain Holland and other jealous rivals; nor would he dispute the Prudence of Governor Winthrop and the Massachusetts Legislature in adopting it, in 1675, after it had lain dormant for fifteen Years; Though the Adoption of it was infinitely prejudicial to the Interests the Growth the Increase, the Prosperity of the Colonies in general, of New England in particular, and most of all to the Town of Boston. It was an immense Sacrifice to what was called the Mother Country. Mr Otis thought that this Statute ought to have been Sufficient to Satisfy the Ambition the Avarice the Cupidity of any Nation, but especially of one who bosted of being a tender Mother of her Children Colonies, and when those Children had always been so fondly disposed to acknowledge the condescending tenderness of their dear indulgent Mother—
This statute however, Mr Otis said, was wholly, prohibitory—It abounded indeed with Penalties and Forfeitures, and with Bribes to Governors and Informers and Customhouse Officers and Naval Officers and Commanders; but it imposed no Taxes. Taxes were laid in abundance by subsequent Acts of Trade, but this Act laid none.—Nevertheless this was one of the Acts that were to be carried into strict Execution by these Writs of Assistance. Houses were to be broken Open and if a Piece of Dutch Linnen could be found, from the Cellar to the Cockloft it was to be seized and become the prey of Governors Informers, and Majesty.—
When Mr Otis had extended his Observations to this Act of Navigation much further than I dare to attempt to repeat, he proceeded to the subsequent Acts of Trade.
These, he contended imposed Taxes, and enormous Taxes, burthensome Taxes, oppressive ruinous intollerable Taxes. And here he gave the reigns to his Genius, in declamation, Invective Philippick, call it which you will, against the Tyranny of Taxation, without Representation.—But Mr Otis’s observations on these Acts of Trade must be postponed for another Letter.—Let me however say in my own Name if any Youth, wishes to investigate thoroughly, the Causes Feelings and Principles of the Revolution he must Study this Act of Navigation and the Acts of Trade as a Phylosopher a Politician and a Phylanthropist.—
John Adams